Citation Nr: 0947319	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-38 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to June 
1953.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, the Board finds that additional development is 
required in order to satisfy VA's obligations under the VCAA.  

Specifically, the Veteran has submitted a letter and 
audiograms from a private audiologist.  The Board finds that 
the private audiologist's letter is an indication that the 
Veteran has a current diagnosis of bilateral hearing loss and 
that it is related to service; however, for VA purposes, the 
specific audiological examination measurements are required 
to determine if hearing loss exists for VA purposes.  See 38 
C.F.R. § 3.385 (2009).  Therefore, an examination and opinion 
should be obtained.    

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for an audiology 
examination to determine the nature and 
etiology of his claimed bilateral hearing 
loss.  

If hearing loss for VA purposes is shown, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any diagnosed hearing loss is 
consistent with onset during active 
service or is related to any in-service 
disease, event, or injury, including a 
blast injury.  

In doing so, the examiner should 
acknowledge the lay statements of record 
regarding a continuity of symptomatology 
since service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record. 

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

